DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites the limitation of converting, by the interface, the system call to a single master to multiple slave architecture in the virtualized computing environment. However, it’s indefinite what that actually means and what the metes and bounds of the claim limitation are. The specification repeats the limitation multiple times, but never explains the limitation or provides any context from which the meaning can be discerned (ph. [0044], “conversion of the conventions to a single master to multiple slave architecture”; ph. [0091] “In an embodiment, the system call is converted to a single master to multiple slave architecture in the virtualized computing environment.”). Accordingly, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naenko et al. (US Pat. 10,768,966) (hereinafter Naenko).
Regarding claims 1, 12, and 17, Naenko teaches a method for implementing system calls in a virtualized computing environment comprising a plurality of computing devices that are configured to host a plurality of virtual machines (fig. 1-3, 5; col. 1, ln. 19-28), system comprising at least one memory having instructions to perform the method, and computer-readable storage medium having instructions to perform the method, the method comprising: instantiating an interface configured to abstract partitions in the virtualized computing environment (fig. 1, VMM 110); receiving, by the interface, a system call that is to be executed across a system boundary in a localized computing environment (fig. 2, System call 201; fig. 3, system call 301); determining, by the interface based on a declarative policy, one or more of a device type, device path, or process identity associated with the system call (col. 7, ln. 19-38, “he VMM 110 may trap a system call (301) from the guest process 124, determine that the system 
the VMM 110 may route the system call through the full virtualization stack as described in the approach shown in FIG. 2 (i.e., via the guest OS, the VMM, the host OS, and the virtual device emulator 210), and continue execution from the guest kernel's system call entry point…For example, the VMM 110 may redirect some open, close, read, write system calls for some file paths and handles to the host OS.  VMM 110, by emulating SYSCALL instruction, analyzes the input data placed into registers (and may be referenced guest data structures), decides whether this concrete system call has to be routed to host-side or not, and performs emulation in accordance with the taken decision by redirecting system call to host OS side or by jumping to the guest system call handler like described above.”); based on the determining, executing the system call in the virtualized computing environment (col. 15, ln. 40-42, “At step 612, responsive to determining that the trapped system call is suitable for the host process, the VMM 110 performs the trapped system call using the host process.”); and in response to completion of the system call, returning a result of the system call (figs. 2 and 3, returning dashed arrows).
	Regarding claim 2, Naenko teaches the method according to claim 1, wherein the system call is a I/O control code or I/O request packet (col. 6, ln. 56-60, “To handle a virtual device I/O operation as a part of the I/O system call, the VMM 110 may, in turn, make a call to host OS API performing e.g. reads/writes from/to a host file substituting virtual disk storage, device input and output control system call (e.g., "ioctl")”, an IOCTL being an I/O control code). 
	Regarding claim 3, Naenko teaches the method according to claim 1, wherein the partitions include a root partition and a guest partition (figs. 2-3, host/root partition on left and guest partition on right).
Regarding claim 4, Naenko teaches the method according to claim 1, wherein the system boundary includes a user mode and a kernel mode boundary (col. 5, ln. 18-20, “A guest process 124 may be a running instance of program code that is part of a user-level application or guest application.”; col. 5, ln. 63-66, “As part of its execution, a guest process 124 may execute one or more system calls.  By invoking a system call, the guest process 124 requests a 
(typically, privileged) service from the kernel of an underlying operating system (in the case of a guest process 124, the guest operating system 122).”, i.e. guest process 124 running in user mode requests privileged service running in kernel mode). 
	Regarding claim 6, Naenko teaches the method according to claim 1, further comprising converting, by the interface, the system call to a machine-to-machine communication in the virtualized computing environment (fig. 5, col. 12, ln. 53 to col. 14 ln. 64, describing converting the system call to a machine-to-machine communication to be offloaded to the other machine, i.e. server 501 in figure 5). 
	Regarding claim 8, Naenko teaches the method according to claim 1, further comprising converting, by the interface, the system call to a host-to-virtual machine communication or a virtual machine-to-host communication on a single host in the virtualized computing environment (col. 6, ln. 56-60, “To handle a virtual device I/O operation as a part of the I/O system call, the VMM 110 may, in turn, make a call to host OS API performing e.g. reads/writes from/to a host file substituting virtual disk storage, device input and output control system call (e.g., "ioctl")”).
	Regarding claim 20, Naenko teaches the medium of claim 17, wherein the system call is a master-slave call (fig. 5; col. 13 ln. 14-53). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naenko as applied to claim 1 above, and further in view of Mazzaferri et al. (US 2007/0198656) (hereinafter Mazzaferri).
Regarding claim 5, Naenko teaches the method according to claim 1, but does not explicitly teach negotiating, by the interface, version information across the system boundary. However, Mazzaferri teaches negotiating, by the interface, version information across the system boundary (ph. [0618], “In other embodiments, the protocol version can be negotiated between the thin-client application 1720 and the server-side thin-client application 1750 using the bind request and bind response messages.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Naenko to negotiate protocol version information as taught by Mazzaferri to use, for example, a transport layer security protocol, to prevent eavesdropping, tampering, and message forgery. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naenko as applied to claim 1 above, and further in view of Wang et al. (US Pat. 9,507,617) (hereinafter Wang).
Regarding claim 7, Naenko does not explicitly teach converting, by the interface, the system call to a virtual machine-to-virtual machine communication on a single host in the 
Regarding claims 11, 13, and 19, Naenko does not explicitly teach converting, by the interface, the system call such that multiple partitions use a single trusted partition for executing the system call in the virtualized computing environment. However, Wang teaches converting, by the interface, the system call such that multiple partitions use a single trusted partition for executing the system call in the virtualized computing environment (figs. 2-3, col. 2, ln. 58 to col. 3, ln. 60). One of ordinary skill in the art before the effective filing date would have been motivated to modify Naenko in the manner taught by Wang to allow communication between VMs without using conventional inter-process communication techniques (Wang col. 1, ln. 12-41).
Regarding claim 14, the Naenko/Wang combination teaches the system of claim 13. Naenko further teaches the trusted partition is a trusted root partition (fig. 2, host OS 114). 
Regarding claim 15, the Naenko/Wang combination teaches the system of claim 13. Wang further teaches the trusted partition is a trusted guest partition (fig. 3-4, 6, service virtual machine 340). One of ordinary skill in the art before the effective filing date would have been motivated to modify Naenko in the manner taught by Wang to allow communication between VMs without using conventional inter-process communication techniques (Wang col. 1, ln. 12-41).
Regarding claim 18, Naenko does not explicitly teach the system call is executed across at least two partitions in the virtualized computing environment. However, Wang teaches the system call is executed across at least two partitions in the virtualized computing environment (fig. 6). One of ordinary skill in the art before the effective filing date would have been motivated to modify Naenko in the manner taught by Wang to allow communication between VMs without using conventional inter-process communication techniques (Wang col. 1, ln. 12-41).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naenko as applied to claim 2 above, and further in view of Walter Oney, “Programming the Microsoft Windows Driver Model” (hereinafter Oney).
Regarding claim 10, Naenko teaches the method according to claim 1. Naenko does not explicitly teach the results include an error code and an output buffer. However, Oney teaches the results include an error code and an output buffer (pg. 1, “The user-mode DeviceIoControl API has the following prototype: result = DeviceIoControl(Handle, Code, InputData, InputLength,OutputData, OutputLength, &Feedback, &Overlapped);… The OutputData (PVOID) and OutputLength(DWORD) arguments describe a data area that the driver can completely or partially fill with information that it wants to send back to you.”; pg. 2, “The return value from DeviceIoControl is a Boolean value that indicates success (if TRUE) or
failure (if FALSE). In a failure situation, the application can call GetLastError to find out why the call failed.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Naenko in the manner taught by Oney in order to be Windows compatible. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US 2020/0218562) teaches inter-VM communication;
Lin et al. (US 2020/0218560) teaches low-latency events across a virtual machine boundary;
Edirisooriya et al. (US 2019/0179786) teaches hardware-based virtual machine communication;
Zelenov et al. (US 2019/0163509) teaches virtual machine to host communication channel;
Ge et al. (US 2013/0185474) teaches techniques used by a VM to communication with an external machine and related VM system;
Shah (US 2012/0198440) teaches communication in a virtualization system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570.  The examiner can normally be reached on M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. WATHEN
Primary Examiner
Art Unit 2198